      Case 1:19-cv-00006-ENV-RML Document 22 Filed 05/13/19 Page 1 of 4 PageID #: 245

                                                                                                            OSEN LLC
                                                                                                      ATTORNEYS AT LAW
                                                                                                            WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                         1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                           T.212.354.0111



                                                         May 13, 2019

        VIA FEDEX AND ECF

        Honorable Eric N. Vitaliano
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:     Singer, et al. v. Bank of Palestine, Case No. 1:19-cv-00006 (ENV) (RML)

        Dear Judge Vitaliano:

               Plaintiffs respectfully write in response to Defendant’s May 6, 2019 letter to address the
        arguments upon which Defendant Bank of Palestine (“BOP”) anticipates predicating its motion to
        dismiss.

        Personal Jurisdiction

                Defendant asserts that the facts set forth in the Complaint would not permit the exercise of
        specific jurisdiction in this case. To begin with, BOP ignores Congress’s express findings in
        enacting the Justice Against Sponsors of Terrorism Act (“JASTA”), 18 U.S.C. § 2333(d), which
        is the provision under which this Action has been brought. Congress expressly found that:

                  Persons, entities, or countries that knowingly or recklessly contribute material
                  support or resources, directly or indirectly, to persons or organizations that pose a
                  significant risk of committing acts of terrorism that threaten the security of
                  nationals of the United States or the national security, foreign policy, or economy
                  of the United States, necessarily direct their conduct at the United States, and
                  should reasonably anticipate being brought to court in the United States to
                  answer for such activities.

        JASTA, § 2(a)(6) (emphasis added).

                  Congress went further, stating:

                  The purpose of this Act is to provide civil litigants with the broadest possible
                  basis, consistent with the Constitution of the United States, to seek relief against
                  persons, entities, and foreign countries, wherever acting and wherever they may be
                  found, that have provided material support, directly or indirectly, to foreign
                  organizations or persons that engage in terrorist activities against the United States.
Case 1:19-cv-00006-ENV-RML Document 22 Filed 05/13/19 Page 2 of 4 PageID #: 246
 Letter to Hon. Eric N. Vitaliano, U.S.D.J.
 May 13, 2019
 Page 2 of 4


 JASTA, § 2(b) (emphasis added).

          Moreover, BOP misapplies the holding of the controlling Second Circuit precedent – a
 series of cases captioned Licci v. American Express Bank Ltd. – concerning specific jurisdiction
 under the CPLR and the Constitution over foreign banks that transmit funds to Foreign Terrorist
 Organizations (“FTOs”). According to BOP, “Plaintiffs must allege facts that, at a minimum,
 would establish that: (1) BOP processed sufficient transfers through its New York correspondent
 accounts to create a ‘substantial connection’ with the forum; and, (2) those fund transfers gave rise
 to the attacks at issue-the primary wrong for which Plaintiffs seek to hold BOP secondarily liable.”
 Letter at 2. Like the defendant in Licci, BOP wants to pretend that HAMAS-controlled entities are
 distinct from HAMAS itself as a matter of law and that Plaintiffs are required to trace specific
 transactions to the terrorist attacks rather than the terrorist organization that committed the attacks.

          Licci’s relevant allegations were summarized by the district court in 2010:

          Plaintiffs allege that several bank accounts in the name of the Shahid (Martyrs)
          Foundation . . . were maintained at LCB branches in Lebanon. Plaintiffs further
          allege that, between 2004 and July 12, 2006, defendants effectuated dozens of
          dollar wire transfers to, from and/or between those accounts, totaling several
          million dollars. Plaintiffs claim that the wire transfer banking services provided by
          defendants were carried out in and through New York via Amex Bank, acting as
          LCB’s correspondent bank.

 Licci v. American Exp. Bank Ltd., 704 F. Supp. 2d 403, 405 (S.D.N.Y. 2010). Like BOP, Lebanese
 Canadian Bank (“LCB”) was accused of maintaining accounts overseas for a purported charity
 (the “Shahid Foundation”) that raised and collected funds for an FTO. Whereas BOP has allegedly
 maintained various accounts for HAMAS-controlled entities in the Gaza Strip, LCB allegedly
 maintained the Shahid Foundation’s accounts at LCB branches in Lebanon. In sum, the Second
 Circuit actually held “[a]s we have explained, LCB’s repeated use of the correspondent account—
 and hence New York’s banking system—as an instrument to achieve the wrong complained of in
 this suit satisfies the minimum contacts component of the due process inquiry.” Licci v. Lebanese
 Canadian Bank, SAL, 732 F.3d 161, 173 (2d Cir. 2103) (“Licci III”) (emphasis added).1
 Notwithstanding Defendant’s argument to the contrary, both JASTA and Licci make clear that this
 Court may exercise jurisdiction over BOP.

 Aiding & Abetting Liability Under 18 U.S.C. §2333(d)

        The Complaint alleges sufficient facts to satisfy 18 U.S.C. §2333(d) as enacted by
 Congress through JASTA, which expressly found that Halberstam v. Welch, 705 F.2d 472 (D.C.
 Cir. 1983) “provides the proper legal framework for how such liability should function in the

 1
           See also Licci v. Lebanese Canadian Bank, SAL, 20 N.Y.3d 327, 340 (N.Y. 2012) (“Licci II”) (following
 certification from Second Circuit, holding under CPLR §302(a)(1) that repeated use of the correspondent account
 shows not only transaction of business, but an articulable nexus or substantial relationship between the transaction
 and the alleged breaches of statutory duties, where defendant did not merely route transfers “once or twice by mistake.”
Case 1:19-cv-00006-ENV-RML Document 22 Filed 05/13/19 Page 3 of 4 PageID #: 247
 Letter to Hon. Eric N. Vitaliano, U.S.D.J.
 May 13, 2019
 Page 3 of 4


 context of Chapter 113B of title 18, United States Code.” 18 U.S.C. §2333 (note), §2(a)(5). The
 Court of Appeals followed this directive in Linde v. Arab Bank, PLC, 882 F.3d 314, 329 (2d Cir.
 2018).

         Linde then restated and applied Halberstam’s elements (as Congress required):

         (1) the party whom the defendant aids must perform a wrongful act that causes an
             injury;
         (2) the defendant must be generally aware of his role as part of an overall illegal or
             tortious activity at the time he provides the assistance; and
         (3) the defendant must knowingly and substantially assist the principal violation.

 Id. (quoting Halberstam, 705 F.2d at 487). Plaintiffs’ allegations satisfy all three elements.

             1. Wrongful Act
          The Complaint identifies the terrorist attacks HAMAS committed, planned and authorized
 that killed and injured Plaintiffs. See Complaint ¶¶ 8, 41, 172, 235, 294, 313, 332, 385, 402, 408,
 481, 486.
             2. General Awareness

          BOP disregards the straightforward legal standard established in Halberstam, arguing that
 “provid[ing] banking services to charitable and educational organizations that BOP knew were
 affiliated with Hamas” is insufficient because “Plaintiffs have not plausibly alleged that those
 organizations committed the terrorist acts that injured Plaintiffs.” Letter at 3.

         The Halberstam plaintiffs alleged that defendant Linda Hamilton was liable for the murder
 of Michael Halberstam committed by her boyfriend during a botched burglary of Halberstam’s
 house. Hamilton’s boyfriend was a serial burglar, and Hamilton acted as his “banker, bookkeeper,
 recordkeeper, and secretary,” helping him “launder the loot and divert attention from [him].” Id.
 at 487. Although her actions were “neutral standing alone” and she denied knowing the criminal
 nature of her boyfriend’s “evening forays,” the court found that “it defies credulity that Hamilton
 did not know that something illegal was afoot.” Id. at 486. No evidence suggested that she had any
 knowledge of the murder—she did not even necessarily know about the burglaries. Id. at 488 (“It
 was not necessary that Hamilton knew specifically that Welch was committing burglaries.”)

         The Complaint, however, sets forth specific allegations detailing BOP’s knowledge that its
 customers were HAMAS-controlled organizations and plausibly alleges that HAMAS committed
 the attacks. Complaint ¶¶ 8, 41, 172, 235, 294, 313, 332, 385, 402, 408, 481, 486, 589-596, 692-
 702. That exceeds the level of awareness required under JASTA’s Halberstam framework.

             3. Substantial Assistance

        The parties agree on the factors a court must consider in determining whether a defendant
 has provided “substantial assistance” to a primary tortfeasor and agree that Linde holds that “the
Case 1:19-cv-00006-ENV-RML Document 22 Filed 05/13/19 Page 4 of 4 PageID #: 248
 Letter to Hon. Eric N. Vitaliano, U.S.D.J.
 May 13, 2019
 Page 4 of 4


 mere provision of ‘routine banking services to organizations and individuals said to be affiliated
 with’ terrorists does not necessarily establish causation” (emphasis added). But Linde was
 assessing the sufficiency of a jury charge after trial where the issue was whether the jury’s finding
 of a criminal violation of 18 U.S.C. §2339B compels a finding of substantial assistance under
 Halberstam. Here, no facts have need be established, but the Complaint plausibly alleges that BOP
 provided substantial assistance to HAMAS. See, e.g., Complaint ¶¶ 1, 2, 627-28, 643-44, 662-63,
 680-82, 691, 692-93, 698-702, 705, 707.

         We will be prepared to address the relevant issues at the pre-motion conference.


                                               Respectfully submitted,


                                               /s/ Gary M. Osen


 cc:     All Counsel
